I agree with the principles stated in paragraphs 1, 2, 3, 4, 5, 10, 11 and 12 of the Syllabus and with those portions of the majority opinion relating to the matters to which such paragraphs of the syllabus relate. I also agree with the principle stated in paragraph 6 of the syllabus, that "a qualified elector cannot be compelled to disclose for whom he voted." But I dissent from the holding of the majority to the effect that where a qualified elector, who is called as a witness, objects to being required to testify as to whom he voted for, on the ground that the laws providing for a secret ballot grant to a voter the right to refrain from giving such testimony, and the trial court erroneously overrules the objection of *Page 33 
the witness and compels him to testify, such testimony becomes competent legal evidence properly to be considered in the disposition of the case. It is my view that when a qualified voter objects to giving testimony as to whom he voted for on the ground that the ballot is secret and that an elector cannot be compelled to testify as to how he voted on any proposition or for any person, testimony elicited over such objection is illegal, and on grounds of public policy should not be considered for any purpose whatsoever.
This is not a case where an elector voluntarily testifies as to how he voted. As said, in the majority opinion "elector Brewer, however, objected to testifying as to whom he had voted for, claiming the privilege of the secret ballot. His objection was overruled and his claim of privilege denied."
The record also discloses that immediately following Brewer's objection to being required to testify for whom he had voted, contestant's attorney said: "We object to this question on the ground it is violating the secrecy of the ballot. This voter has not been shown to be an illegal voter and he cannot be compelled to disclose the way he voted under the Australian ballot and we object to the question for the reason it violates that right and is incompetent, irrelevant and immaterial."
The objections of Brewer and of contestant's attorney were overruled and Brewer was required to testify. As I understand it, all the members of the court are agreed that the trial court was in error in requiring Brewer to testify; but it is said that that is a matter which concerns Brewer alone and that, consequently, the fact that the trial court erred in its ruling is of no consequence in determining the issues in this case.
The constitution of this state expressly provides that "all elections by the people shall be by secret ballot." N.D. Const. § 129. The debates of the constitutional convention disclose no opposition on the part of any of the delegates to this provision. Shortly after the constitutional convention had convened the Governor of the then Territory of Dakota was invited to address the convention. Debates Constitutional Convention North Dakota, pp. 44-47. In the course of his address he said: "There is one question which in my mind should receive special attention, and that is the question of securing the purity *Page 34 
of the franchise. . . . There is one point on which we are all agreed, and that is that the ballot of America needs purification, and unless it is purified this great government on which it rests will sink away in the near future, and we shall cease to be a self-governing nation. I do not pretend to say to you, gentlemen, what the necessary and proper requisites of safety are that should be drawn around the ballot box, but there is one fact to which we cannot shut our eyes — and that is that the world moves forward. There have been important advances made in this department of experience of legislative wisdom, and in my judgment what this country will have to adopt will be the secret ballot. . . . It has been suggested in one of the public prints of your state, recently, that the cost of this new system of voting is more than you can afford — that it will cost several thousands of dollars extra to adopt the system of secret voting that has been adopted by some other countries and found satisfactory. In my judgment the purity of the ballot cannot be obtained at too high a price. You cannot pay too much for it. If in your judgment you can by this method place restraint about the ballot which will make it more sacred, which will preserve it in its purity, you should not stop to count the cost, for the purity of the ballot is everything to this country."
Early in the history of the state the legislative assembly proceeded to carry into effect the constitutional mandate for a secret ballot. Laws 1891, chap. 66, § 34. They provided, among other things, that "no person shall show his ballot, after it is marked, to any person in such a way as to reveal the contents thereof or the name of any person for whom he has marked his vote nor shall any person solicit the elector to show the same; nor shall any person, except a judge of election, receive from any elector a ballot prepared for voting." They also provided that "no elector shall vote or offer to vote any ballot except such as he has received from an inspector or a judge of election having charge of the ballots;" and that "no elector shall place any mark upon his ballot by which it may afterwards be identified as the one voted by him." They further provided that whoever commits any of the prohibited acts is guilty of a misdemeanor and subject to punishment. Laws 1891, chap. 66, § 34; Comp. Laws 1913, § 1042. These provisions have remained in force since their enactment.
No case has been cited and none has been found which makes it *Page 35 
proper or lawful under constitutional and statutory provisions such as those in force in this state to compel an elector to disclose as to how he voted either as regards candidates for office or upon any proposition submitted at an election. Indeed the majority members hold that the testimony of Brewer was elicited contrary to the laws of the state. But they say the rights violated by requiring Brewer to testify were the individual and personal rights of Brewer; that he is the only person affected by the erroneous ruling, and, consequently, he alone may be heard to say that it was erroneous. None of the authorities cited in the majority opinion cover the specific question involved here. In the authorities there cited the witness objected to testifying on the ground that the answer might incriminate the witness. In no case was a situation presented like the one presented here, where a legal elector objects to being required to disclose how he voted on the ground that this would be violative of the provisions of law safeguarding the secrecy of the ballot. In my opinion there is a striking difference between the privilege afforded to a witness to refrain from answering a question on the ground that the answer might incriminate the witness, and the inhibition against any elector being compelled to disclose how he voted.
The provision against self-incrimination is for the benefit and protection of the witness; provisions for the secrecy of the ballot are not so much for the protection of the individual as for the protection of the state. The underlying purpose of the provisions preserving the secrecy of the ballot of a legal elector goes far beyond the protection of the individual elector from any detriment he may suffer if his ballot were made public. The fundamental purpose of such provision is to protect the institutions of free government themselves. This was recognized by the Governor of the Territory of Dakota in urging the delegates to the constitutional convention to place in the constitution of the state a provision for a secret ballot and thus preserve the integrity of the franchise. This has also been recognized by the courts and leading legal writers who have discussed the subject.
In his great work on Constitutional Law, Judge Cooley (Cooley, Const. Lim. 7th ed. pp. 910-913) said:
"The mode of voting in this country, at all general elections, is almost universally by ballot. . . . The distinguishing feature of *Page 36 
this mode of voting is, that every voter is thus enabled to secure and preserve the most complete and inviolable secrecy in regard to the persons for whom he votes, and thus escape the influences which, under the system of oral suffrages, may be brought to bear upon him with a view to overbear and intimidate, and thus prevent the real expression of public sentiment. . . .
"The system of ballot-voting rests upon the idea that every elector is to be entirely at liberty to vote for whom he pleases and with what party he pleases, and that no one is to have theright, or be in position, to question his independent action,either then or at any subsequent time. The courts have held that a voter, even in case of a contested election, cannot be compelled to disclose for whom he voted; and for the same reason we think others who may accidentally, or by trick or artifice, have acquired knowledge on the subject should not be allowed to testify to such knowledge, or to give any information in the courts upon the subject. Public policy requires that the veil ofsecrecy should be impenetrable, unless the voter himselfvoluntarily determines to lift it; his ballot is absolutelyprivileged; and to allow evidence of its contents when he has not waived the privilege is to encourage trickery and fraud, and would in effect establish this remarkable anomaly, that, while the law from motives of public policy establishes the secret ballot with a view to conceal the elector's action, it at the same time encourages a system of espionage, by means of which the veil of secrecy may be penetrated and the voter's action disclosed to the public."
Wigmore (4 Wigmore Ev. 2d ed. § 2214) says:
"In general, there is no need of a privilege against the disclosure of political opinion, because it is not for the interest of the community that such beliefs should remain secret. . . .
"But the secrecy of his vote is a different thing. The community's interest is that the citizen's vote, the culminating act by which his opinion is made most effective, should be absolutely sincere, i.e., should represent accurately his opinion upon the persons or the propositions presented for choice. At the time of voting, especial danger exists that influences of oppression will prevail to coerce the elector into an insincere vote. This danger affects the welfare of the State itself, as dependent upon freedom of political action. While, therefore, there *Page 37 
may be no warrant for sanctioning secrecy of political opinion as such, there is a need for securing secrecy of voting, in order that the vote may correctly represent the opinion. In short, the danger that the citizen himself may incur enmity or other detriment by the compulsory disclosure of his true opinion, at ordinary times or in court, is not to be regarded as worth attention; but the danger to the State, of obtaining a false index of his opinion, at the crucial moment of voting, is decidedly to be guarded against. The main expedient for this purpose is to provide such apparatus at the polls as secures permissive, and, under modern systems, compulsory secrecy. Butthis expedient would be deficient if also the privilege were notconceded of being silent ever afterwards as to the tenor of thevote. Thus it is that the privilege of not disclosing, in a courtof justice, a formal act of expression of the witness' politicalopinion done at a prior time comes to be recognized as acorollary of the secrecy of the ballot.
"That a privilege exists not to disclose by the witness' own testimony the tenor of his vote, has not been doubted, either under the earlier American system of permissive secrecy at the polls or under the modern Australian system of compulsory secrecy."
In this case the voter did not give his testimony voluntarily. He specifically invoked the constitutional and statutory provisions safe-guarding the secrecy of the ballot. Counsel for the party against whom the evidence was sought to be adduced, also, objected to its admission. All members of the court are agreed that the testimony should not have been admitted; that its admission was in contravention of the laws of the state. The majority members, however, say it is true the testimony should not have been admitted and its admission was in contravention of the laws of the state; but, they say, the erroneous ruling affected only rights guaranteed to the witness Brewer and this being so the contestant may not be heard to say that the testimony should not be considered. So we have this situation: a party to a controversy pending in court is permitted to obtain the full benefit of testimony that is elicited, and a witness is required to give, in contravention of provisions of law, — provisions enacted for the protection of the state itself. If this may be done, then what Judge Cooley, in the above quoted statement, says is prohibited on the grounds of public policy may nevertheless be done. Under the rule announced by the *Page 38 
majority, any litigant may call an elector as a witness and propound to him questions which the majority members all agree no elector can lawfully be compelled to answer, and in the event the trial court sees fit to permit the question to be asked, the witness must either answer or subject himself to punishment for contempt; and if he answers under such compulsion, the testimony so given, notwithstanding the fact that it was elicited in contravention of law, becomes competent, legal evidence and must be considered as such in the disposition of the case. Under the rule announced by the majority it is difficult to see how there can be any protection of the secrecy of the ballot in a case where by trick, artifice, espionage or oppression, knowledge has been acquired as to how an elector voted. In such case the elector may not be present at the time the evidence is offered, yet under the rule announced by the majority, an objection by the litigant is unavailing and if the trial court sees fit to admit the evidence, then, without regard to the fact that it was elicited in violation of positive pronouncements of our law and infringed a privilege which the majority members say that an elector has, such testimony would be of precisely the same validity and effect as though no inhibition against the elicitation of the testimony existed. In other words, under the rule announced by the majority, testimony which the laws of the state say shall not be elicited becomes effective for every purpose, and the rights, not only of individuals but of the public, may be determined solely on the basis of such illegal evidence.
With all due deference to the views of my associates, I cannot and will not subscribe to a doctrine that, in my judgment, is so subversive of the fundamental principles of public policy that underlie our constitutional and statutory provisions intended to secure inviolable the secrecy of the ballot. Under the laws of North Dakota it is clearly beyond the power of any officer or of any department of government, executive, legislative or judicial, to require an elector ever to disclose how he voted at an election.
Our laws evidence an intention on the part of the lawmakers to so provide that each elector may go to the polls and cast his ballot with the assurance that unless the laws are violated no other human being will ever know how he votes, unless he, subsequently, sees fit to disclose it. The great rule of statutory construction is to ascertain and give *Page 39 
effect to the intention of the lawmakers. The laws relating to the secrecy of the ballot should be given effect and vitality. They should be so construed and applied as to make real the purpose they were intended to accomplish.